    Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.731 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


    LORI ANN DREWS,

          Plaintiff,
                                                                      Case No. 1:18-CV-711
    v.
                                                                      HON. GORDON J. QUIST
    COUNTY OF BERRIEN,

          Defendant.
    _____________________/

                          OPINION AND ORDER GRANTING
                   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         Plaintiff, Lori Ann Drews, brought this civil action against Defendant, County of Berrien,

alleging that she was terminated due to her age in violation of the Age Discrimination and

Employment Act (ADEA), 29 U.S.C. § 621 et seq., and the Elliott-Larsen Civil Rights Act

(ELCRA), Michigan Compiled Laws § 37.2101 et seq. Defendant filed a motion for summary

judgment, arguing that Plaintiff cannot make out a prima facie case of age discrimination, and,

even if she could, she cannot show that the reason for her termination was pretext. (ECF No. 59.)

Plaintiff filed a response, and Defendant filed a reply. (ECF Nos. 61, 62.) Having considered the

parties arguments, the Court will grant Defendant’s motion.1

                                             I. BACKGROUND

         Plaintiff was born in January 1960. Plaintiff is a high school graduate and worked for an

advertising agency after graduation, performing payroll functions.                 Plaintiff left when the

advertising agency went out of business. In June 1982, Plaintiff began working for the Berrien



1
 Both parties requested oral argument on the motion. However, because the motion can be decided on the briefing
and the record before the Court, the Court will decline to hold oral argument.
    Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.732 Page 2 of 6



County Road Commission as a secretary. In 2008 or 2009, Plaintiff became a full-time payroll

clerk, but the installation of a new computerized kiosk system reduced the amount of time that

Plaintiff spent on payroll and, so, she assumed other administrative responsibilities.

         The Road Commission operated as a municipal entity separate from Berrien County

(Defendant).      However, beginning in 2013, the Berrien County Board of Commissioners

considered dissolving the Road Commission, and the Commission ordered Berrien County

Administrator William Wolf to prepare a feasibility study regarding the dissolution.                            The

Commissioners did not decide to dissolve the Road Commission at that time. But on September

28, 2017, after ordering an updated feasibility study from Wolf, the Board of Commissioners voted

to disband the Road Commission and assume direct responsibility for the maintenance of county

roads and related matters under a newly-created Road Department. Former Road Commission

employees, such as Plaintiff, became Berrien County Road Department employees.                                Louis

Czokasy, a man in his 70s who had resigned from the Road Commission in Spring 2017, was hired

as the Interim Director of the Road Department. The payroll responsibilities for Road Department

employees were consolidated with the Berrien County payroll system, and, as contemplated by the

feasibility studies, Plaintiff’s position was eliminated on December 1, 2017. 2

                                           II. MOTION STANDARD

         Summary judgment “shall” be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A party moving for summary judgment can satisfy its burden by demonstrating “that



2
 The feasibility studies from 2013 and 2017 contemplated a reduction of one full-time employee from administrative
office staff. (See Def.’s Exs. 3 and 4, ECF Nos. 60-3 and 60-4.) Both Wolf, who prepared the feasibility studies, and
Shelly Jasper, the Human Resources Director for Berrien County, testified that the elimination of the payroll clerk
position that Plaintiff held was because the County simply added the payroll responsibilities for the 65-70 Road
Department employees to the payroll responsibilities for the 700+ existing County employees. (Wolf Dep., ECF No.
60-2 at PageID.286-87; Jasper Dep., ECF No. 60-5 at PageID.318-20.)

                                                         2
 Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.733 Page 3 of 6



the respondent, having had sufficient opportunity for discovery, has no evidence to support an

essential element of his or her case.” Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005).

Once the moving party demonstrates that “there is an absence of evidence to support the

nonmoving party’s case,” the non-moving party “must identify specific facts that can be

established by admissible evidence, which demonstrate a genuine issue for trial.” Amini v. Oberlin

Coll., 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the party opposing the summary judgment motion “must do more than simply show that

there is some metaphysical doubt as to the material facts.” Id. The existence of a mere “scintilla

of evidence” in support of the non-moving party’s position is insufficient. Daniels v. Woodside,

396 F.3d 730, 734–35 (6th Cir. 2005). The non-moving party “may not rest upon [his] mere

allegations,” but must instead present “significant probative evidence” establishing that “there is a

genuine issue for trial.” Pack v. Damon Corp., 434 F.3d 810, 813–14 (6th Cir. 2006).

                               III. AGE DISCRIMINATION CLAIMS

       “The ADEA prohibits an employer from discharging an individual ‘because of such

individual’s age.’” Blizzard v. Marion Tech. Coll., 698 F.3d 275, 282–83 (6th Cir. 2012) (quoting

29 U.S.C. § 623(a)(1)). Likewise, the ELCRA does not allow an employer to “[f]ail or refuse to

hire or recruit, discharge, or otherwise discriminate against an individual with respect to

employment, compensation, or a term, condition, or privilege of employment, because of . . . age.”

Mich. Comp. Laws 37.2202(1)(a). “ELCRA claims are analyzed under the same standards as

federal ADEA claims.” Geiger v. Tower Auto., 579 F.3d 614, 626 (6th Cir. 2009).

       Plaintiff can establish age discrimination by direct or circumstantial evidence. Blizzard,

698 F.3d at 283. “Direct evidence of discrimination is that evidence which, if believed, requires



                                                 3
 Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.734 Page 4 of 6



the conclusion that unlawful discrimination was at least a motivating factor in the employer’s

actions.” Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 811 (6th Cir. 2011). In the absence of

direct evidence of age discrimination, the claim is analyzed under the burden-shifting framework

of McDonell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). The first step of the

analysis is determining whether Plaintiff has established a prima facie case of age discrimination

by showing: (1) she was at least 40 years old at the time of the alleged discrimination; (2) she was

qualified for the job; (3) she suffered an adverse employment action; and (4) she was replaced by

someone substantially younger. Browning v. Dep’t of Army, 436 F.3d 692, 695 (6th Cir. 2006).

       If Plaintiff makes a prima facie showing, the burden shifts to Defendant to “articulate some

legitimate, nondiscriminatory reason for the termination.” Blizzard, 698 F.3d at 283 (internal

quotation marks omitted). “If the defendant meets this burden, then the burden of production shifts

back to the plaintiff to demonstrate that the proffered reason is a pretext.” Id. Plaintiff may prove

pretext by demonstrating that “(1) that the proffered reason had no basis in fact, (2) that the

proffered reason did not actually motivate the termination, or (3) that the proffered reason was not

sufficient to motivate the discharge.” Smith v. Leggett Wire Co., 220 F.3d 752, 759 (6th Cir. 2000).

                                          IV. ANALYSIS

       The Court finds that Plaintiff did not carry her “burden. . . to show that age was a ‘but-for’

cause of the employer’s adverse action,” Blizzard, 698 F.3d at 283 (some internal quotation marks

omitted), and, therefore, Defendant is entitled to summary judgment.

       First, Plaintiff has not offered direct evidence of age discrimination. Plaintiff points to

comments that she argues are direct evidence of age discrimination:

      “Why are you even still working?” “At [your] age, why would [you] want to?’

      “Lori’s been here when dinosaurs roamed the earth.”


                                                 4
    Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.735 Page 5 of 6



         “She’s been here since before Christ.”

         “Lori, you’re old enough to be our mother.”

         “Just ask Lori, she’ll know where it’s at. She’s been here a number of years.”

(Drews Dep., ECF No. 61-16 at PageID.579-80.) These comments, however, are not direct

evidence of discrimination because Plaintiff has failed to show “that the remarks were causally

related to” her discharge from employment. Sniecinski v. Blue Cross & Blue Shield of Michigan,

469 Mich. 124, 135-36, 666 N.W.2d 186, 194 (2003). The only people identified by Plaintiff as

those involved in the decision to eliminate her position were Czokasy, Jasper, Wolf, and possibly

Kari Bennett, who also worked on administrative tasks for the Road Department. The only

comment Plaintiff has attributed to any of those individuals was that Czokasy asked her on

numerous occasions why she would want to continue working at her age. Czokasy is older than

Plaintiff by at least a decade, and there is no indication in the record that Czokasy’s comment was

made in connection with the elimination of Plaintiff’s position. The comment is not clearly

indicative of discriminatory bias because it could be interpreted as friendly banter about retirement

plans—particularly considering Czokasy’s age. 3

          Next, Plaintiff has not established a prima facie case of age discrimination. Plaintiff can

show that she satisfies the first three elements—at least for the purposes of deciding a summary

judgment motion—but she cannot establish the final element: that she was replaced by someone

substantially younger. See Browning, 436 F.3d at 695. Plaintiff points to three individuals as

potential comparators: Olivia Nichols, Andrew Pudell, and Adri Boone. Nichols was hired to


3
 Even if Plaintiff could show a causal relation, the comments are better characterized as stray remarks. “Factors to
consider in assessing whether statements are ‘stray remarks’ include: (1) whether they were made by a decision maker
or an agent within the scope of his employment, (2) whether they were related to the decision-making process, (3)
whether they were vague and ambiguous or clearly reflective of discriminatory bias, (4) whether they were isolated
or part of a pattern of biased comments, and (5) whether they were made close in time to the adverse employment
decision.” Sniecinski, 469 Mich. at 136 n.8, 666 N.W.2d at 194.

                                                         5
 Case 1:18-cv-00711-GJQ-RSK ECF No. 63 filed 02/24/20 PageID.736 Page 6 of 6



replace Betty Baur, a payroll employee for the County who retired in fall 2017. However, as

Plaintiff concedes, Nichols was not hired to replace Plaintiff, as she was hired before Plaintiff’s

position was eliminated. (ECF No. 61 at PageID.464.)         Pudell and Boone were both hired in

October 2017, nearly a year after Plaintiff’s position was eliminated, when Jason Latham, the new

Director of the Road Department, requested additional administrative help. Regardless of Pudell

and Boone’s age or qualifications, there is no colorable argument that they were hired as

replacements for Plaintiff when the positions were not even available until several months after

Plaintiff’s employment with the County ceased.

       Finally, even if Plaintiff could make out a prima facie case of discrimination, Defendant

has offered a legitimate, non-discriminatory reason for the elimination of Plaintiff’s position.

Plaintiff was a payroll clerk, and when payroll responsibilities were assumed by the County, there

was no need for her position. In fact, the feasibility study dating back to 2013, four years prior to

Plaintiff’s discharge from employment, showed that Plaintiff’s position could be eliminated if the

Road Commission were dissolved. Plaintiff cannot show that elimination of her position was

pretext for discrimination.

                                         V. CONCLUSION

       For the foregoing reasons,

       IT IS HEREBY ORDERED that Defendant’s motion for summary judgment (ECF No.

59) is granted. Plaintiff’s claims against Defendant are dismissed with prejudice.

       This case is concluded. A separate judgment will enter.



Dated: February 24, 2020                                      /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE


                                                 6
